


Exhibit 10.26

 

ARCH COAL, INC.

DEFERRED COMPENSATION PLAN

409A Document

 

1.             PURPOSE

 

The purpose of this Arch Coal, Inc. Deferred Compensation Plan (the “Plan”) is
to provide eligible key employees of the Company with an opportunity to defer
compensation to be earned by them from the Company as a means of saving for
retirement or other future purposes.

 

Effective January 1, 2005, the Company administered the Plan in accordance with
a good faith interpretation of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”).  However, deferrals (and earnings thereon) made and
vested prior to December 31, 2004, shall be “grandfathered” and governed by the
document in effect as of December 31, 2004.  Amounts (and earnings thereon)
deferred or vested on or after January 1, 2005, by or on behalf of a Participant
shall be governed by this 409A Document.

 

2.             DEFINITIONS

 

The following definitions shall be applicable throughout the Plan:

 

(a)           “Accounting Date” means each Business Day on which a calculation
concerning a Participant’s Compensation Account is performed, or as otherwise
defined by the Committee.

 

(b)           “Beneficiary” means the person(s) designated by the Participant in
accordance with Section 11, or if no person(s) is/are so designated, the estate
of a deceased Participant.

 

(c)           “Board” means the Board of Directors of Arch Coal, Inc. or its
designee.

 

(d)           “Business Day” means a day on which the New York Stock Exchange is
open for trading activity.

 

(e)           “Committee” means the Personnel and Compensation Committee of the
Board or its designee.

 

(f)            “Common Stock” means the common stock, $.01 par value, of Arch
Coal, Inc.

 

(g)           “Common Stock Fund” means that investment option, approved by the
Committee, in which a Participant’s Compensation Account may be deemed to be
invested and may earn income based on a hypothetical investment in Common Stock.

 

(h)           “Company” means Arch Coal, Inc., its divisions, subsidiaries and
affiliates.

 

(i)            “Compensation” means any employee compensation determined by the
Committee to be properly deferrable under the Plan.

 

--------------------------------------------------------------------------------


 

(j)            “Compensation Account(s)” means the Retirement Account and/or the
In-Service Account(s).

 

(k)           “Corporate Human Resources” means the Corporate Human Resources
Department of the Company.

 

(l)            “Credit Date” means the date on which Compensation would
otherwise have been paid to the Participant or, in the case of the Participant’s
designation of investment option changes, any date within three Business Days
after the Participant’s designation is received in accordance with the
procedures established by the Committee.

 

(m)          “Deferred Compensation” means the Compensation elected by the
Participant to be deferred pursuant to the Plan.

 

(n)           “Election” means a Participant’s delivery of a written notice of
election to Corporate Human Resources electing to defer payment of all or a
portion of his or her Compensation (in accordance with rules prescribed by the
Committee) either until Termination, death or such other time as further
permitted by the Committee or the Company.

 

(o)           “Employee” means an individual classified by the Committee as a
full-time, regular salaried employee (which term shall be deemed to include
officers) of the Company, its present and future subsidiary corporations as
defined in Section 424 of the Internal Revenue Code of 1986, as amended, or its
affiliates.

 

(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(q)           “Fair Market Value” means the price of a share of Common Stock, as
reported on the Composite Tape for New York Stock Exchange issues on the date
and at the time designated by the Company.

 

(r)            “Fiscal Year” means the fiscal year of the Company, which is
currently the annual period commencing January 1 and ending the following
December 31.

 

(s)            “In-Service Account” means the account(s) to which the
Participant’s Deferred Compensation is credited and from which, pursuant to
Section 9(b), distributions are made.

 

(t)            “Participant” means an Employee selected by the Committee to
participate in the Plan and who has elected to defer payment of all or a portion
of his or her Compensation under the Plan.

 

(u)           “Performance-Based Compensation” means Compensation that (i) is
based on services performed over a period of at least twelve months and
(ii) constitutes performance-based compensation as defined in Treasury
Regulations issued under Code Section 409A.

 

(v)           “Plan” means this Arch Coal, Inc. Deferred Compensation Plan as it
now exists or as it may hereafter be amended.

 

(w)          “Retirement” means a Participant’s Termination at or after age 55.

 

2

--------------------------------------------------------------------------------


 

(x)           “Retirement Account” means the account(s) to which the
Participant’s Deferred Compensation is credited and from which, pursuant to
Section 9(a), distributions are made.

 

(y)           “Service Year” means, as designated by the Committee, such year or
portion thereof during which the services have been rendered for which
Compensation is payable.

 

(z)           “Specified Employee” means a key employee (as defined in Code
Section 416(i) without regard to Code Section 416(i)(5)) determined in
accordance with the meaning of such term under Code Section 409A and the
regulations promulgated thereunder and the resolutions of the Board governing
such determination.  As of January 1, 2009, the Board has determined that a
Specified Employee shall include any individual who is a participant in the Plan
or the Arch Coal, Inc. Supplemental Retirement Plan.

 

(aa)         “Stock Unit(s)” means the share equivalents credited to the Common
Stock Fund of a Participant’s Compensation Account pursuant to Section 6.

 

(bb)         “Termination” means termination of services as an Employee, as
defined under Code Section 409A and the regulations promulgated thereunder.  In
general, an Employee shall have a termination of employment upon a decrease in
the performance of services to less than 50% of the average for the preceding
36-month period, and disregarding leave of absences up to six months where there
is a reasonable expectation the Participant will return to active employment.

 

3.             SHARES; ADJUSTMENTS IN EVENT OF CHANGES IN CAPITALIZATION

 

In the event of any change in the outstanding Common Stock of the Company by
reason of any stock split, share dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange or reclassification of
shares, split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution to common shareholders other than cash
dividends, the number or kind of shares or Stock Units that may be credited
under the Plan shall be automatically adjusted so that the proportionate
interest of the Participants shall be maintained as before the occurrence of
such event.  Such adjustment shall be conclusive and binding for all purposes of
the Plan.

 

4.             ELIGIBILITY

 

The Committee shall have the authority to select from management and/or highly
compensated Employees those Employees who shall be eligible to participate in
the Plan.

 

5.             ADMINISTRATION

 

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Company and the Committee.  This power and authority includes, but
is not limited to, selecting Compensation eligible for deferral, selecting
investment indices, establishing deferral cycles for purposes of Section 9(b),
establishing deferral terms and conditions, and adopting modifications,

 

3

--------------------------------------------------------------------------------


 

amendments and procedures as may be deemed necessary, appropriate or convenient
by the Committee. Decisions of the Company and the Committee shall be final,
conclusive and binding upon all parties.  Day-to-day administration of the Plan
shall be the responsibility of Corporate Human Resources.

 

6.             PARTICIPANT ACCOUNTS

 

(a)           Upon election to participate in the Plan, there shall be
established a Retirement Account and/or In-Service Account, as designated by the
Participant, to which there shall be credited any Deferred Compensation, as of
each Credit Date.  In addition, matching credits shall be allocated to a
Participant’s Retirement Account in accordance with Section 6(b).  Each such
Compensation Account shall be credited (or debited) on each Accounting Date with
income (or loss) based upon a hypothetical investment in any one or more of the
investment options available under the Plan, as prescribed by the Committee for
the particular compensation credited, which may include a Common Stock Fund, as
elected by the Participant under the terms of Section 8.

 

(b)           Matching credits will be made to the Plan on behalf of a
Participant.  The matching credit will be the matching contribution that would
have been made to the Arch Coal, Inc. Employee Thrift Plan (without regard to
any applicable limitations of the Code) had the deferrals to this Plan been
contributed to the Thrift Plan, reduced by the amount of matching contributions
made on the Participant’s behalf to the Thrift Plan; provided that:

 

(i)            If the Participant does not contribute the maximum elective
deferral amount permitted under Code Section 402(g) for such year to the Thrift
Plan ($16,500 for 2009), the matching contribution percentage in effect under
the Thrift Plan shall be applied only to Compensation in excess of the
applicable dollar amount limitation under Code Section 401(a)(17) for that year
under the Thrift Plan ($245,000 for 2009); and

 

(ii)           With respect to a year, if a Participant changes his or her
deferral percentage in effect under the Thrift Plan after the
December 31st preceding such year, the matching credit to a Participant under
this Plan will be limited so that such change under the Thrift Plan shall not
increase or decrease the matching credit for such year by more than the elective
deferral amount permitted under Code Section 402(g) for such year.

 

7.             FINANCIAL HARDSHIP

 

Upon the written request of a Participant or a Participant’s legal
representative and a finding that continued deferral will result in an
unforeseeable financial emergency to the Participant, the Committee or the
Company (each in its sole discretion) may authorize (a) the payment of all or a
part of a Participant’s Compensation Account in a single installment prior to
his or her ceasing to be a Participant or (b) cessation of deferrals.  An
unforeseeable financial emergency shall mean a severe financial hardship
resulting from (i) an illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Code Section 152(a)) of the Participant,
(ii) loss of the Participant’s property due to casualty or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  The Committee or the Company may
determine that a severe financial hardship exists only if the distribution is
necessary in light of

 

4

--------------------------------------------------------------------------------


 

immediate and heavy financial needs of the Participant which cannot be met from
the other financial sources available to the Participant and if disallowance of
the accelerated distribution would result in a severe financial hardship to the
Participant.  Amounts which are distributed under this provision will reduce the
Participant’s benefit.

 

8.             MANNER OF ELECTION

 

(a)           General.  Any Employee selected by the Committee to participate in
the Plan may elect to do so by delivering to Corporate Human Resources an
Election on a form prescribed by Corporate Human Resources, designating the
Compensation account to which the Deferred Compensation is to be credited,
electing the timing and form of distribution, and setting forth the manner in
which such Deferred Compensation shall be invested in accordance with Section 6
hereof.  A Participant’s Election must be filed at such time as designated by
the Committee, but in no event later than the December 31 preceding the first
day of the Plan Year in which the services are performed which relate to the
Compensation being deferred.  A Participant may submit a new Election with
respect to Compensation earned in a subsequent Plan Year by filing a new
Election no later than the December 31 preceding the first day of the Plan Year
in which the services are performed which relate to the Compensation subject to
the new Election.  An effective Election may not be revoked or modified after
the December 31 preceding the first Plan Year in which services are performed
which relate to the Compensation subject to such Election.  During a Plan Year,
an Election shall be irrevocable, and the deferral percentage or amount elected
by the Participant thereunder shall not be increased or decreased.  If an
Election has not been made with respect to Compensation to be earned in any Plan
Year, the Participant shall be deemed to have elected not to have Deferred
Compensation credited to his or her Account for such Plan Year with respect to
Compensation earned during such Plan Year.

 

(b)           Performance-Based Compensation.  Notwithstanding subsection
(a) above, in the case of an Election to defer Compensation which is
Performance-Based Compensation, an Election must be made no later than a date
(as determined by the Committee) that is six months before the end of the
performance period, provided that, (1) the Participant continuously performs
services from the date the performance criteria are established through the date
the Participant makes his or her Election and (2) the Compensation is not
substantially certain to be paid and is not readily ascertainable as of the date
of such Election.

 

(c)           Forfeitable Rights.  Notwithstanding subsection (a) or (b) above,
if the Compensation is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right to the Compensation, the
Committee may permit a Participant to file an Election on or before the 30th day
after the Participant obtains the legally binding right to the Compensation,
provided that the Election is filed at least 12 months in advance of the
earliest date at which the forfeiture condition could lapse.

 

(d)           New Participants.  Notwithstanding subsections (a), (b) or
(c) above, in the case of a Participant who first becomes eligible to
participate in this Plan during a Plan Year, an election to defer Compensation
may be made within 30 days after the date the Employee first becomes eligible to
participate in the Plan, provided that the Employee has not previously become
eligible to participate in any other nonqualified account balance plan
maintained by the Company (as defined in Treasury Regulation
Section 1.409A-1(c)(2)(i)(A)), with respect to Compensation paid for services to

 

5

--------------------------------------------------------------------------------


 

be performed subsequent to the Election, which shall be irrevocable during such
initial year of participation.  With respect to Compensation which is earned
based upon a specified performance period, such as an annual bonus, such initial
Election shall apply only to the portion of such Compensation equal to the total
amount of Compensation for the performance period multiplied by the ratio of the
number of days remaining in the performance period after the Election over the
total number of days in the performance period.  However, an election with
respect to such Compensation may apply to the entire amount and/or be made at a
later date, but only  if otherwise permitted under subsection (b) above.

 

(e)           Suspension.  Notwithstanding any other provision of this Plan, if
a Participant receives a safe harbor hardship distribution under any
tax-qualified employee retirement plan maintained by his or her employer, all
deferral elections of the Participant under the Plan shall be suspended for a
period of at least six months, and the Participant shall not be eligible to
resume deferrals hereunder until the Plan Year beginning after expiration of
such six-month period.

 

(f)            Investment Alternatives — Existing Balances.  A Participant may
elect to change an existing selection as to the investment alternatives in
effect with respect to an existing Compensation Account (in increments
prescribed by the Committee or the Company) as often, and with such
restrictions, as determined by the Committee or by the Company.

 

(g)           Change of Beneficiary.  A Participant may, at any time, elect to
change the designation of a Beneficiary in accordance with Section 10 hereof.

 

(h)           Transfer to Ineligible Status.  If a Participant should transfer
to an ineligible status, as determined solely by the Committee, due to a change
to part-time employment or a transfer to an ineligible position, his or her
Election shall continue with respect to the Compensation for the service period
to which the Election relates (including but not limited to salary and/or
Performance-Based Compensation, as applicable).  Such employee shall be
ineligible to file a new Election so long as he or she is of ineligible status. 
If such employee once again becomes eligible to participate in this Plan, as
determined solely by the Committee, he or she shall be permitted to make an
Election in accordance with the applicable provisions of this Section 8;
provided that, he or she shall be considered a new participant under
Section 8(d) only if he or she satisfies the applicable requirements under
Treasury Regulation Section 1.409A-2(a)(7).

 

9.             DISTRIBUTION

 

(a)           Retirement Account.  At the time that a Participant makes an
Election to defer Compensation, he or she shall select a method for the
distribution of the balance of that Deferred Compensation and any Company
Credits credited during such Plan Year, including earnings on such amounts, and
such election may include a different form of payment based on whether the
Participant’s Termination constitutes Retirement.  Upon Termination, the balance
of the Participant’s Account shall be distributed to the Participant according
to the pay-out method or methods selected by the Participant in his or her
Elections, payable beginning with the January 31 following the date on which
Termination occurs.  A Participant may elect to receive his account distribution
as a lump sum or in substantially equal annual installments over a set period up
to 20 years.  Notwithstanding a Participant’s election, payment of benefits
shall not be made or commence under the Plan prior to the date which is six
months after the date of a Participant’s Termination in the case of a
Participant who is determined to be a Specified Employee at the time of his or
her

 

6

--------------------------------------------------------------------------------


 

Termination.  In such case, the Specified Employee’s Account shall be credited
with earnings or losses during such six-month period in accordance with
Section 6 and distribution shall be made or commence on the day after the last
day of such six-month period.

 

(b)           In-Service Account.  At the time a Participant makes an Election
under the Plan, he or she may elect for the distribution of amounts subject to
such Election, and earnings thereon, to be made in a specified year by electing
to have such amounts credited to an In-Service Account.  Distributions from an
In-Service Account shall be paid in a single lump sum on the January 31 of the
specified year (or as soon as practicable thereafter during the same calendar
year).  At the time of the Participant’s Election, he or she may designate
whether amounts in his or her In-Service Account shall be paid upon Termination
in a single lump sum on the January 31 following the date on which Termination
occurs or whether such amounts shall be paid in the specified year.  An Election
to receive such amounts in a single lump sum upon Termination shall be subject
to the six-month delay described in Section 9(a) for a Participant who is a
Specified Employee at the time of his or her Termination.  A Participant may
make different Elections with respect to the applicable distribution periods for
different deferral cycles in the In-Service Accounts.

 

(c)           Change of Distribution of Compensation Account.  A Participant
will be allowed to change the Election as to the distribution of his or her
Retirement Account or In-Service Account in accordance with rules established by
the Committee by making a subsequent Election.  If a Participant makes a
subsequent Election, then (a) such election shall not take effect until 12
months after the date on which such election is made, and submitted to the
Committee; (b) the first payment with respect to which such election is made
shall be deferred for a period of 5 years from the date such payment would
otherwise have been made; (c) any election related to a payment that was
otherwise to be made at a specified time may not be made less than 12 months
prior to the date of the first scheduled payment; and (d) with respect to a
change in payment form, such change may not impermissibly accelerate the time or
schedule of any payment under the Plan, except as provided in regulations
promulgated by the Secretary of Treasury.  For purposes of applying the
provisions of this Section 9(c) to a Participant’s Retirement Account,
installment payments shall be considered a single payment for purposes of
applying these subsequent election rules.  For purposes of applying the
provisions of this Section 9(c) to a Participant’s In-Service Account,
installment payments shall be considered separate payments for purposes of
applying these subsequent election rules.

 

10.          DEATH

 

In the event of the Participant’s death, the Company shall pay all amounts in
such Participant’s Account to the Participant’s Beneficiary in accordance with a
Participant’s Election for such amounts.  A Participant may elect to have such
amounts paid in a single lump sum no later than 30 days after the month in which
the Participant’s death occurs, in which case neither the Participant nor a
Beneficiary shall have a right to designate the taxable year of the payment. 
Any election to have such amounts paid in a lump sum, or to change an election
to have benefits on the Participant’s death follow his or her original election,
shall not be effective until the date which is 12 months after the date on which
the election is made.

 

A Participant may designate one or more persons (including a trust) to whom or
to which payments are to be made if the Participant dies before receiving
distribution of all amounts due under the Plan.  A Participant may, at any time,
elect to change the designation of a Beneficiary.  A

 

7

--------------------------------------------------------------------------------


 

designation of Beneficiary will be effective only after the signed designation
of Beneficiary is filed with the Committee or its designee while the Participant
is alive and will cancel all designations of Beneficiary signed and filed
earlier.  If the Participant fails to designate a Beneficiary as provided above
or if all of a Participant’s Beneficiaries predecease him or her and he or she
fails to designate a new Beneficiary, the remaining unpaid amounts shall be paid
to the estate of such Participant.

 

11.          UNSECURED GENERAL CREDITOR STATUS OF EMPLOYEE

 

The payments to Participants and their Beneficiaries hereunder shall be made
from the general corporate assets of the Company.  No person shall have any
interest in any such assets by virtue of the provisions of this Plan.  The
Company’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future.  To the extent that any person acquires a right to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company; no such
person shall have nor acquire any legal or equitable right, interest or claim in
or to any property or assets of the Company.  Any accounts maintained under this
Plan shall be hypothetical in nature and shall be maintained for bookkeeping
purposes only.  Neither the Plan nor any account shall hold any actual funds or
assets.

 

12.          INALIENABILITY OF BENEFITS

 

The interests of the Participants and their Beneficiaries under the Plan may not
in any way be voluntarily or involuntarily transferred, alienated or assigned,
nor subject to attachment, execution, garnishment or other such equitable or
legal process.  A Participant or Beneficiary cannot waive the provisions of this
Section 12.

 

13.          GOVERNING LAW

 

The provisions of this plan shall be interpreted and construed in accordance
with the laws of the State of Missouri, except to the extent preempted by
Federal law.

 

14.          AMENDMENTS

 

The Committee may amend, alter or terminate this Plan at any time without the
prior approval of the Board; provided, however, that the Committee may not,
without approval by the Board, materially increase the benefits accruing to
Participants under the Plan.  A termination of the Plan must comply with the
restrictions or requirements applicable under Code Section 409A and the
regulations promulgated thereunder.

 

15.          CLAIMS PROCEDURE

 

Any claim for benefits hereunder shall be conducted in accordance with the
claims procedure applicable at such time under the Arch Coal, Inc. Employee
Thrift Plan.

 

8

--------------------------------------------------------------------------------
